 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, MARY FRENCH
 7
                     IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF NEVADA
 9
                                             ) Case No. 2:17-cv-00925-GMN-NJK
10   MARY FRENCH,                            )
                                             )
11
                                             )
                           Plaintiff,        )
     v.                                      ) STIPULATION AND ORDER
                                             ) DISMISSING ACTION
12

13
                                             )
     NATIONSTAR MORTGAGE, LLC,               )
14                         Defendants.       )
                                             )
15

16         Plaintiff MARY FRENCH and Defendant NATIONSTAR MORTGAGE,
17   LLC hereby stipulate and agree that the above-entitled action shall be dismissed in
18   …
19   …
20   …
21   …

22   …

23
     …

24
     …
     …
25

26
                                          Page 1 of 2
27

28
 1   accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own attorney's
 2   fees, and costs of suit.
 3          Dated:              October 1, 2018
 4

 5

 6
      By:                                         By:
      /s/David H. Krieger, Esq.                   /s/Rex D. Garner, Esq.
 7
      David H. Krieger, Esq.                      Rex D. Garner, Esq.
 8    Nevada Bar No. 9086                         Nevada Bar No. 9401
      HAINES & KRIEGER, LLC                       AKERMAN, LLP
 9
      8985 S. Eastern Avenue                      1635 Village Center Circle
10    Suite 350                                   Suite 200
      Henderson, Nevada 89123                     Las Vegas, Nevada 89134
11    Attorney for Plaintiff                      Attorney for Defendant
12

13

14                                        ORDER
15

16   IT IS SO ORDERED.
17

18   DATED this______day
                 5       of October, 2018.
19                                                _______________________________
                                                  Gloria M. Navarro, Chief Judge
20
                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
                                          Page 2 of 2
27

28
